DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites the limitation "the human worker" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under § 102(a)(1) as being anticipated by US Pub. No. 2014/0074342 to Wong et al. (Wong).  In regards to claim 12, Wong discloses a method for autonomous robot navigation and region of interest localization, the method comprising: 
receiving data captured by a sensor coupled to a robotic device during navigation of the robotic device (see ¶¶ [0013], [0029] for receiving unique identifiers of objects within the physical environment); 
analyzing the received data to detect at least one identifier corresponding to a region of interest (see ¶¶ [0043], [0046] for processing received data to determine object unique identifiers);
for each detected identifier, using the data to determine a current pose of the robotic device within a logistics facility (see ¶ [0040] for determining vehicle pose by examining the environment for a unique configuration of features or purposefully placed navigation markers); and 
generating a navigation instruction for navigation of the robotic device to a location of an item, the navigation instruction based on the current pose of the robotic device and a location of a region of interest at which the item is located (see ¶¶ [0040], 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 are rejected under § 103 as being obvious over US Pub. No. 2013/0317642 to Asaria et al. (Asaria) in view of US Pat. No. 7,751,928 to Anthony et al. (Anthony), and US Pub. No. 2014/0025198 to Mattern et al. (Mattern).  In regards to claim 1, Asaria discloses a method (see Fig. 8) for executing an order fulfillment operation within a logistics facility, the method comprising:
receiving at a remote server via a server communication interface at least one order including at least one item to be picked or put-away (step 102);
generating at the remote server a task list based on the at least one order, wherein the task list includes a unique identification for the at least one item, and a first location within the logistics facility for the at least one item (steps 104, 106; see also ¶¶ [0141-0142]);
sending, from the remote server via the server communication interface, the task list to a server of a manipulation robot (step 108, see also ¶¶ [0139], [0154]); and
moving the manipulation robot autonomously along a route within the logistics facility to a first location for the at least one item (step 108, see also ¶ [0143]).
Although Asaria does not explicitly disclose picking the at least one item from the first location using an arm of the manipulation robot, such a feature is found in the prior art.  In fact, Anthony teaches a controlled picking method comprising picking the at least one item from the first location using an arm of the manipulation robot. See col. 9, ll. 55-61 (disclosing an autonomous mobile robot capable of picking items from storage locations).
Thus, it would have been obvious to modify the order fulfillment method of Asaria with the picking step of Anthony in order to fully automate picking operations.
Furthermore, although Asaria in view of Anthony does not explicitly disclose that at least one sensor on the manipulation robot provides signals related to detection, identification, and location of the at least one item to be picked, and that one or more processors of the server of the manipulation robot analyze the signals to generate arm control signals to guide the end effector of the arm to pick the at least one item with a collision free path throughout a controlled motion of the arm, such features are found in the prior art.  In fact, Mattern teaches a picking robot, comprising: 
at least one sensor (30, 42) on the manipulation robot (10) provides signals related to detection, identification, and location of the at least one item to be see ¶¶ [0082-0083], [0174] describing an object recognition process for detecting, identifying, and calculating positional data of identified workpieces); and 
one or more processors of the server of the manipulation robot analyze the signals to generate arm control signals to guide the end effector (34) of the arm to pick the at least one item with a collision free path throughout a controlled motion of the arm (see ¶¶ [0080], [0083], [0224-0225] describing a gripper control for controlling the motion of a gripper using data determined by an object recognition device to ensure collision free movement during pick and put transfer operations).
Thus, it would have been obvious to modify the mobile robot of Asaria in view of Anthony with the gripper motion control of Mattern in order to avoid obstacle interference during pick and place operations.

In regards to claim 4, Asaria further discloses that the task list further includes instructions displayed on a user interface screen of the manipulation robot, wherein the displayed instructions include directions intended for a human worker in the logistics facility. See ¶ [0124] (displaying instructions on the locations of products on the pick list).

In regards to claim 5, Asaria further discloses that the first location of the at least one item further includes a position of the human worker. See ¶ [0143].

In regards to claim 8, Mattern further discloses that the task list further includes a location and orientation of grasping points on the at least one item that the end effector of the arm to use for grasping the at least one item. See ¶ [0079] (grasping objects using one or more predetermined gripping points on the objects).


Claims 2 and 3 are rejected under § 103 as being obvious over Asaria in view of Anthony and Mattern, supra, as applied to claim 1, and further in view of US Pub. No. 2014/0100999 to Mountz et al. (Mountz).  In regards to claim 2, Asaria in view of Anthony and Mattern discloses all limitations of the claimed invention but for dynamically defined work zone perimeters.
Although Asaria in view of Anthony and Mattern does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Mountz teaches an order fulfillment method wherein the task list generated on the remote server may include dynamically defined work zone perimeters, wherein the work zones include robot only work zones, human only work zones, and shared work zones. See ¶ [0033] (dynamically dividing inventory piers into an appropriate number of work zones, each zone corresponding to an operator which may be a fully automated robot or a human operator capable of performing tasks assigned to a specific zone, such as item picking, packing, or counting).
Thus, it would have been obvious to modify Asaria in view of Anthony and Mattern with the defined work zones of Mountz in order to facilitate load balancing of tasks to be performed during order fulfillment operations.

In regards to claim 3, Mountz further discloses that the work zone perimeters may be updated at any time during an order fulfillment operation. See ¶ [0033] (updating work zones within inventory piers to facilitate load balancing).


Allowable Subject Matter
Claims 6, 7, 9-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651